                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

 JORGE SOLANO-MORETA,                           )
                                                )
        Plaintiff,                              )      Civil Action No. 6:18-CV-293-CHB
                                                )
 v.                                             )
                                                )
 MR. KIZZIAH, et al.,                           )         MEMORANDUM OPINION
                                                )             AND ORDER
        Defendants.                             )
                                                )

                                      *** *** *** ***

       Defendants Drs. Carrie Cunnagin and Joseph Lynch seek dismissal of pro se Plaintiff

Jorge Solano-Moreta’s claims under Rule 12(b), in part because Solano-Moreta failed to exhaust

his administrative remedies in compliance with the Prison Litigation Reform Act (“PLRA”). [R.

24] Upon review, the Court finds the Defendants’ motion should be GRANTED.

        Solano-Moreta has filed numerous claims against employees of the United States

Penitentiary—McCreary. [R. 1; R. 15] Pursuant to the PLRA, the Court conducted a preliminary

screening of those claims and ultimately sought a response from the Defendants regarding

Solano-Moreta’s allegations of deliberate indifference to his medical needs. [See R. 12] The

Defendants subsequently moved to dismiss Solano-Moreta’s Eighth Amendment claims, and the

Court ordered Solano-Moreta file a response brief within thirty days. [See R. 24; R. 25] That

thirty day window has passed, and the Court has received no filings from Solano-Moreta. The

Defendants’ Rule 12(b) motion thus stands submitted for the Court’s review.

       The record before the Court indicates that Solano-Moreta indeed failed to properly pursue

his administrative remedies prior to seeking relief under Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971), in this Court. “There is no question that exhaustion is
                                               -1-
mandatory under the PLRA and that unexhausted claims cannot be brought in court.” Jones v.

Bock, 549 U.S. 199, 211 (2007); see also 42 U.S.C. § 1997e(a) (“No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.”).

       Failure to exhaust is an affirmative defense under the PLRA and Solano-Moreta was “not

required to specially plead or demonstrate exhaustion in [his] complaint.” See Bock, 549 U.S. at

216. Nevertheless, the Defendants have now asserted their affirmative defense, and Solano-

Moreta has wholly failed to respond to, much less refute, their contention that he did not exhaust

the Eighth Amendment claims relevant to the present action. Instead, the record indicates that

although Solano-Moreta filed two grievances relevant to a subset of his Eighth Amendment

claims in this action, he failed to appeal either grievance response and thus failed to fully exhaust

those claims. See [R. 24-1 at pp. 6-7]; see also Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir.

1999) (“[A]n inmate cannot simply fail to file a grievance or abandon the process before

completion and claim that he has exhausted his remedies . . . .”). And as noted above, Solano-

Moreta has not disputed the evidence in the present record because he failed to comply with the

Court’s order directing him to file a response brief. “[I]f a plaintiff fails to respond or to

otherwise oppose a defendant’s motion, then the district court may deem the plaintiff to have

waived opposition to the motion.” Scott v. State of Tenn., 878 F.2d 382 (Table), 1989 WL 72470

(6th Cir. July 3, 1989).

       Because the record indicates Solano-Moreta failed to exhaust his administrative remedies

with respect to his pending claims, and because Solano-Moreta has not opposed the Defendants’




                                                  -2-
motion to dismiss, dismissal of the present case is appropriate. Accordingly, and with the Court

being otherwise sufficiently advised;

       IT IS HEREBY ORDERED as follows:

       1.      The Defendants’ Motion to Dismiss or in the Alternative Motion for Summary

Judgment [R. 24] is GRANTED;

       2.      Solano-Moreta’s pending claims are DISMISSED WITHOUT PREJUDICE for

failure to exhaust administrative remedies; and

       3.      This matter is STRICKEN from the Court’s active docket.

       This the 2nd day of August, 2019.




                                                  -3-
